Case: 15-40509      Document: 00513540566         Page: 1    Date Filed: 06/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 15-40509
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                          June 9, 2016
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

RAFAEL ZAMORA-TORRES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-215-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Rafael Zamora-Torres has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Zamora has filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein, as well as Zamora’s
response. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40509    Document: 00513540566     Page: 2   Date Filed: 06/09/2016


                                 No. 15-40509

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED; counsel is excused from further responsibilities
herein; and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Zamora’s
untimely motion to appoint new counsel is DENIED. Cf. United States v.
Wagner, 158 F.3d 901, 902–03 (5th Cir. 1998).




                                       2